


AMENDMENT NO. 2
TO ETHANOL PURCHASE AND SALE AGREEMENT
BETWEEN CARDINAL ETHANOL, LLC AND MUREX N.A., LTD.
DATED DECEMBER 18, 2006


THIS AMENDMENT NO. 2 TO the ETHANOL PURCHASE AND SALE AGREEMENT ("Amendment") is
made and entered into as of this 22nd day of November, 2011 by and among Murex
N.A., Ltd., a Texas limited partnership ("Murex"), located at 5057 Keller
Springs Road, Suite 150, Addison, Texas 75001, and Cardinal Ethanol, LLC, an
Indiana limited liability company ("Cardinal"), located at 1554 N. 600 E., Union
City, IN 47390.


WITNESSETH:


WHEREAS, Murex and Cardinal entered into that certain Ethanol Purchase and Sale
Agreement on December 18, 2006 (the "Agreement"); and


WHEREAS, Murex and Cardinal entered Amendment 1 to the Agreement on July 6,
2009; and


WHEREAS, Murex and Cardinal desire to amend certain provisions of said
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:


ARTICLE I


Amendments


Section 1.01 Amendment to Section 3.1. Effective as of the date hereof, Section
3.1 of the Agreement is amended to read as follows:


Section 3.1 Initial Term; Renewal. The initial term of the Agreement shall be
for an eleven (11) year period, beginning on the Date of First Delivery (the
"Initial Term"). The Initial Term shall be followed by renewal terms (the
"Renewal Term") of one (1) year that renew automatically unless notice is given
by either party at least ninety (90) days prior to the end of the current term.
The Date of First Delivery is defined as November 18, 2008.


Section 1.02 Addition of Section 10.4. Effective as of the date hereof, Section
10.4 of the Agreement is added as follows:


Section 10.4 Maximum Commission. Effective November 18, 2011, the maximum total
payments for Commissions in any one-year period beginning on November 18th and
ending on November 17th of the following year shall be $1,750,000.00. For the
period from November 1, 2011 through November 17, 2011, the maximum total
payments for Commissions shall be $81,506.85, calculated as follows:






--------------------------------------------------------------------------------




17


Days
365


Days in Year
4.66
%
Percent of Year
$
1,750,000.00


Maximum Total Payments for Commissions for year
$
81,506.85


Maximum Total
 
 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.


 
BUYER:
 
 
 
MUREX N.A., LTD.,
 
a Texas limited partnership
 
 
 
By: MUREX MANAGEMENT, INC.
 
a Texas corporation, its general partner
 
 
 
By: /s/ Robert C. Wright
 
Robert C. Wright
 
President
 
 
 
SELLER:
 
 
 
CARDINAL ETHANOL, LLC
 
 
 
By: /s/ Jeffrey L. Painter
 
Name: Jeffrey L. Painter
 
Title: CEO/President





